       Case 3:20-cv-06893-VC Document 28 Filed 03/10/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA


ECOLOGICAL RIGHTS FOUNDATION, a
non-profit corporation,                                 Civil Case No. 20-cv-6893-VC


                 Plaintiff,                          [PROPOSED] ORDER GRANTING
                                                     STIPULATED PRODUCTION
       v.                                            SCHEDULE AND REQUEST TO
                                                     VACATE CURRENT DEADLINES AND
U.S. ENVIRONMENTAL PROTECTION                        COURT APPEARANCES
AGENCY,


                Defendant.




       Pursuant to the Parties’ Stipulation, and good cause appearing, the Court orders as

follows:

       1.        EPA will produce records responsive to EcoRights’ Freedom of

Information Act request, which forms the basis of this lawsuit, on the following schedule:

            •    April 8, 2021 (interim production of records)

            •    June 15, 2021 (interim production of records)
            •    August 6, 2021 (interim production of records)

            •    September 7, 2021 (final production of records)

       2.        Upon completion of production, EPA will provide EcoRights with a final

determination;

       3.        By November 5, 2021, the Parties will file a joint status report informing

the Court whether any issues remain to be litigated and will propose a briefing schedule

for resolving those issues, if any;

       4.        All pending deadlines and court appearances, including the February 24,

2021 joint status report and the May 3, 2021 case management conference, are vacated.
Case 3:20-cv-06893-VC Document 28 Filed 03/10/21 Page 2 of 2
